Citation Nr: 0019468	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-06 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD effective from July 10, 1998, and assigned a 30 percent 
rating.  A January 1999 RO rating decision granted an earlier 
effective date of January 9, 1998, the date of the 
appellant's claim, for service connection for PTSD.


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence has been obtained for correct disposition of this 
claim.

2.  Since January 1998, the appellant's service-connected 
PTSD has been manifested by flashbacks, chronic sleep 
impairment, impaired short-term memory, difficulty 
concentrating, irritability, and poor impulse control.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for a 
higher evaluation for PTSD, and VA has satisfied its duty to 
assist him in development of this claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a 50 percent disability rating, and no 
higher, for PTSD were met as of time of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA outpatient treatment records from October 1997 to February 
1999 indicate that the appellant regularly participated in 
group therapy for PTSD.  The appellant initially complained 
of nightmares, flashbacks, and anger.  In May 1998 he was 
treated for continued complaints of insomnia.  In June 1998 
he reported difficulty attending his daughter's graduation 
because of the large crowd.  In October 1998 he was noted to 
be fairly stable on his current medication.  In January 1999 
he was treated for continued complaints of difficulty 
sleeping.

In December 1997 the appellant was examined by David 
Moyerman, Ph.D.  The appellant complained of flashbacks about 
Vietnam, nightmares, and insomnia.  He reported that he lived 
with his spouse and his youngest daughter, and that he had 
received Social Security benefits since 1991 and workers' 
compensation benefits since 1989 due to a back disability.  
Despite his inability to work, he was active as a minister.

The appellant described homicidal thoughts toward an 80-year-
old newspaper deliveryman who, in 1995, accused the appellant 
of not paying a bill.  The appellant stated that he had 
looked for a gun but had been unable to find one.  He felt 
that he would have killed the man, so he sought psychiatric 
treatment.  Through group therapy, he began to realize how 
his persistent insomnia, social withdrawal, irritability, 
flashbacks, and nightmares were related to his combat zone 
experiences in Vietnam.  He stated that he had been 
excessively harsh with his family and had withdrawn from 
them.

The appellant was neatly groomed and dressed.  His facial 
expression suggested tension and nervousness and his eye 
contact was glancing.  No gross sensory deficits were noted.  
The appellant was oriented to time, purpose, place, and 
person.  His rate of thought production and speech patterns 
were normal.  Continuity of thought reflected no 
abnormalities.  His attention span was distracted.  There was 
no evidence of hallucinations, but there were illusions and 
perceptual distortions to include intrusive flashbacks and 
life-like encounters with realistic wartime combat 
encounters.  His memory was impaired for immediate and recent 
recall.  His thought content revealed ruminations and focused 
on distressing recollections and unbridled tension.  Suicidal 
ideation was nonexistent.  There was reported history or 
present evidence suggesting homicidal ideation or plans.  The 
appellant's mood was dysphoric, his affect was anxious.  His 
emotional state was remarkable for insomnia and irritability.  
He demonstrated adequate abstract thinking abilities.  His 
critical and social judgment was fair.  His problem solving 
was moderately impaired because of a moderate disturbance in 
maintaining a grip with reality.

Dr. Moyerman conducted extensive psychological testing.  He 
concluded that persons with PTSD, distractibility, social 
alienation, and reality misperception to the degree 
demonstrated on testing of the appellant are typically 100 
percent impaired in that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation from the community.  Totally incapacitating 
psychoneurotic symptoms border on gross repudiation of 
reality with disturbed thought or behavioral processes, 
associated with almost all daily activities.  Dr. Moyerman 
opined that the appellant was unable to function 
independently due to the decision-making, attention, 
concentration, organization, and interpersonal skills 
required.  He added that impaired stability, judgment, 
flexibility, and interpersonal trust could be expected to 
interfere with his daily functions, including household 
chores and duties and relationships with family and friends.  
Dr. Moyerman diagnosed chronic PTSD.

On an August 1998 VA examination, the appellant complained of 
insomnia, nightmares, cold sweats, and flashbacks.  He said 
that he avoided crowds because he did not like them.  The 
appellant reported being socially impaired because of his 
PTSD.  He had not been employed since 1989 due to a permanent 
back disability.  He explained that his nightmares occurred 
every week with only a few days between them.

The examiner noted that the appellant's thought process was 
not impaired, and that he had no delusions or hallucinations 
and behaved appropriately.  He spoke with a faint voice.  His 
personal hygiene was good, and he was oriented to time, 
place, and person.  He had no obsessive or ritualistic 
behavior or panic attacks.  His memory was not always 
reliable.  He stated that he felt depressed and complained of 
poor impulse control.  He was not suicidal.  He recounted one 
episode where he had fought with his newspaper deliveryman 
because the deliveryman had attacked him.  He stated that he 
later felt like killing the deliveryman.

The examiner diagnosed PTSD and assigned a Global Assessment 
of Functioning (GAF) score of 50.  He explained that the 
appellant was given a GAF score of 50 because of his trouble 
with sleeping and his flashbacks.  He added that the 
appellant had difficulty falling asleep and staying asleep, 
irritability, difficulty concentrating, and poor impulse 
control.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his PTSD.  Therefore, his claim continues to be 
well grounded as long as the rating schedule provides a 
higher rating for the service-connected condition.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided an appropriate VA examination 
to the appellant.  There is no evidence indicating that there 
has been a material change in the severity of his PTSD 
symptoms since he was examined in August 1998, and sufficient 
evidence is of record to rate the service-connected 
disability properly.  There is no indication of private or VA 
treatment records that the RO failed to obtain.  Accordingly, 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The appellant has disagreed with the original disability 
rating assigned for his PTSD.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The statement of the case (SOC) provided to the appellant 
identified the issue on appeal as evaluation of the service-
connected PTSD.  Throughout the course of this appeal, the RO 
has evaluated all the evidence of record in determining the 
proper evaluation for the veteran's service-connected 
disability.  The November 1998 rating decision that granted 
service connection for this condition considered all the 
evidence of record in assigning the original disability 
rating.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  The criteria for the 30, 50, 70 and 100 percent 
ratings are as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).


The medical evidence shows that the appellant was assigned a 
GAF scores of 50 at an August 1998 VA examination.  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The medical evidence presents a consistent picture of the 
appellant's symptoms.  The Board notes that Dr. Moyerman's 
conclusion as to the severity of the appellant's symptoms 
largely parrots VA rating criteria for a 100 percent 
disability rating that was not in effect when the appellant 
filed his claim.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  However, these conclusory statements are not 
supported by the remainder of Dr. Moyerman's examination; 
therefore, consideration of Dr. Moyerman's report will focus 
on his more specific statements of the appellant's symptoms 
rather than his assessment of the effect of these symptoms.  
Although the December 1997 examination by Dr. Moyerman pre-
dates the appellant's claim for service connection for PTSD, 
this examination is helpful in demonstrating that the 
appellant's symptoms have remained generally consistent since 
his claim in January 1998.  The symptoms noted by Dr. 
Moyerman and at the August 1998 VA examination include 
flashbacks, chronic sleep impairment, impaired short term 
memory, difficulty concentrating, irritability, and poor 
impulse control.  Both examiners considered the appellant to 
be socially impaired by his symptoms.  Both examiners 
emphasized the severity of the appellant's flashbacks.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 50 percent disability rating.  See 38 C.F.R. § 4.7 
(1999).  Although the appellant's symptoms fit some of the 
criteria for the 30 percent disability rating, such as 
depressed mood, chronic sleep impairment, and mild memory 
loss, the Board concludes that the overall disability picture 
more nearly approximates the 50 percent criteria than the 30 
percent criteria.  He also has at least some difficulty 
maintaining effective social relationships, and his 
flashbacks, based on the emphasis placed on them by the VA 
examiner and Dr. Moyerman, are equivalent to panic attacks 
more than once per week.  Further, both examiners indicated 
that the appellant had poor impulse control, which is listed 
in the criteria for a 70 percent disability rating.

The Board considered assigning the appellant a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  Except as noted above, 
he meets none of the criteria for a rating higher than 50 
percent.  For example, he has never exhibited impaired 
judgment, obsessional rituals, near-continuous depression, 
poor hygiene, hallucinations, or inappropriate behavior.  Dr. 
Moyerman noted that the appellant's flashbacks were illusions 
and perceptual distortions.  However, he does not identify 
these as delusions and he did note that the appellant's 
continuity of thought was normal.  Further, the VA examiner 
did not note any delusions.  The appellant has not reported 
any incidents of violence.  He apparently harbors 
considerable resentment from an episode more than four years 
ago with a deliveryman; however, he has indicated that he was 
assaulted initially in that episode.  Further, since that 
episode he has apparently been able to refrain from 
responding disproportionately toward that individual.  
Although the appellant does apparently have poor impulse 
control, satisfaction of that one criterion of those required 
for a 70 percent evaluation is not determinative.  In order 
to evaluate his PTSD as 70 percent disabling, it required 
that his disability more nearly approximate the criteria for 
that rating than for the lower rating.  Also, the criterion 
for poor impulse control further describes that symptom as 
involving periods of violence, which, as noted above, the 
appellant has not demonstrated.  Therefore, a higher rating 
is not warranted.




ORDER

Entitlement to a 50 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

